PER CURIAM.
This is a companion case to that of Gayle v. State of Florida, 258 So.2d 455, in which an opinion of the court has this day been filed. Reference is hereby made to the opinion in that case for a statement of facts on which the judgment of conviction in this case is based. We have carefully considered all the points urged for reversal of the judgment appealed herein but find them to be without substantial merit. Appellant having failed to demonstrate prejudicial error, the judgment appealed is affirmed.
SPECTOR, C. J., and WIGGINTON, and JOHNSON, J J., concur.